Citation Nr: 0514586	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

I.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to March 
1990 and from January to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2005, the veteran testified 
at a hearing before the undersigned.

A review of the claims file shows that the veteran, in 
November 2002 and January 2003 statements as well as at her 
personal hearing, raised claims of entitlement to service 
connection for joint pain and body aches, a gastrointestinal 
disorder manifested by stomach pain, diarrhea and excessive 
weight gain; depression; memory loss; mood swings; a sleep 
disorder manifested by periods of insomnia followed by 
periods of over sleeping, and chronic fatigue.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At her March 2005 personal hearing the appellant notified VA 
for the first time that she was in receipt of Social Security 
Administration disability benefits.  While she provided VA 
with a February 2004 Notice of Award letter from the Social 
Security Administration, the medical records supporting such 
an award are not of record.  Hence, further development is 
required.  38 U.S.C.A. § 5103A (West 2002).

She further testified that while on active duty she received 
treatment for gynecological problems, and headaches/migraines 
while working at Eisenhower Army Medical Center and 
associated clinics on Fort Gordon, Georgia; and while working 
at Walter Reed Army Medical Center.  It does not appear, 
however, that efforts have been undertaken to secure all 
pertinent medical records from either location, to 
particularly include a report from each command's pharmacy 
detailing all medications issued to the appellant.  Hence, 
further development is required.  Id.  

Likewise, while the veteran testified at her personal hearing 
that she received treatment at University Hospital in August, 
Georgia, between her two periods of service, the record does 
not include these records.  Therefore, a remand is required.  
Id.  

Finally, remand is required because, while the record shows 
in-service treatment for a head trauma in 1988, abdominal 
pain in 1987 and 1988, and while the record shows post 
service complaints and/or treatment for headaches as well as 
residuals of a hysterectomy, and an April 2005 medical 
opinion as to the relationship between the veteran's current 
problems and military service, the latter opinion was 
provided without the examiner having access to the claimant's 
entire medical history as recorded in the claims file.  
Therefore, the Board finds that a VA examination is in order 
under 38 U.S.C.A. § 5103A and LeShore v. Brown, 
8 Vet. App. 406 (1995) (the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion (the VCAA requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim).  

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's 
claim for Social Security disability 
benefits and copies of all subsequent 
medical examination reports prepared for 
the Social Security Administration to 
verify the veteran's continued 
entitlement to those benefits.  If any of 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  

2.  The RO should attempt to obtain from 
Eisenhower Army Medical Center and all 
medical clinics located at Fort Gordon, 
Georgia; and from the Walter Reed Army 
Medical Center, Washington, D.C., any 
additional medical records related to the 
veteran's treatment for headaches and 
gynecological problems between March 1987 
and March 1991.  The Board is 
particularly interested in securing a 
list of any prescription medication, to 
include intravenous medication, issued to 
or for the veteran from either identified 
health care facility.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  

3.  The RO, after obtaining an 
authorization from the veteran, should 
obtain her March 1990 to January 1991 
treatment records from University 
Hospital in Augusta, Georgia.  If any of 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing

4.  If additional evidence or information 
received, or identified by the veteran 
and not received, triggers a need for 
further development, assistance or notice 
under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), to include providing 
the claimant with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

5.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination.  The claims folder is to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination of the veteran, the examiner 
should address the following questions as 
to the veteran's headaches:

Does the veteran have a chronic 
headache disorder?  If so, what is 
the diagnosis?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any currently diagnosed chronic 
headache disorder was incurred in or 
aggravated by military service?

Note:  In providing the above 
opinions, the examiner must comment 
on the April 2005 letter from 
Jianhua Cheng, M.D..

6.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
gynecological examination.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the examiner must opine whether 
it is at least as likely as not (i.e., is 
there a 50/50 chance) that any 
hysterectomy residuals are related to an 
injury or disease incurred in or 
aggravated by military service?  Note:  
In providing the above opinion, the 
examiner must comment on the April 2005 
letter from Dr. Jianhua Cheng.

7.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

